DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest an anode catalyst layer for a fuel cell, the anode catalyst layer comprising: electrode catalyst particles, a carbon carrier on which the electrode catalyst particles are supported, water electrolysis catalyst particles, a proton-conducting binder, and graphitized carbon, wherein: the crystallite size Le of the graphitized carbon is 4.0 nm or more, and the content of the graphitized carbon in the anode catalyst layer for a fuel cell is 15% by volume to 70% by volume relative to the total volume of the electrode catalyst particles, the carbon carrier, and the graphitized carbon.  The prior art also fails to disclose a membrane electrode assembly comprising the anode catalyst layer described above, a cathode catalyst layer, and an electrolyte membrane sandwiched by the anode and cathode catalyst layers; and a fuel cell comprising the membrane electrode assembly.  Finally, the prior art fails to disclose a method for the production of an anode catalyst layer for a fuel cell, comprising the steps of: mixing a carbon carrier on which electrode catalyst particles are supported, water electrolysis catalyst particles, a proton-conducting binder, and graphitized carbon to obtain a catalyst layer composition, and forming a catalyst layer from the catalyst layer composition, wherein: the crystallite size Lc of the graphitized carbon is 4.0 nm or more, and the content of the graphitized carbon in the catalyst layer is 15% by volume to 70% by volume relative to the total volume of the electrode catalyst particles, the carbon carrier, and the graphitized carbon.  The closest prior art, Haug (WO Publication 2018-226444) teaches the same components of an anode catalyst layer as the present invention except that the catalyst material is formed on a carbon particle core as a layer instead of being in the form of particles supported by the carbon core.  Additionally, Yadav (U.S. Patent Publication 2018/0248198) and Mathias (U.S. Patent Publication 2017/0062851) teach an anode catalyst layer comprising the same components as that of the present invention except that the graphitized carbon is used as the carbon carrier and not as an additive to the anode catalyst layer mixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722